                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BRENDA SAWYER,

     Plaintiff,                                Case No. 17-cv-13948
                                               Hon. Matthew F. Leitman
v.

CONCORD MANAGEMENT, LTD, et al.,

     Defendants.
__________________________________________________________________/

   ORDER (1) GRANTING DEFENDANT OLYMPIC COMPACTOR
 RENTALS III’S MOTION FOR SUMMARY JUDGMENT (ECF #34) AND
   (2) GRANTING IN PART AND DENYING IN PART DEFENDANT
    CONCORD MANAGEMENT, LTD’S MOTION FOR SUMMARY
                     JUDGMENT (ECF #33)


     On March 13, 2019, the Court held a hearing on Defendant Olympic

Compactor Rentals III’s (“Olympic”) motion for summary judgment (ECF #34) and

Defendant Concord Management, LTD.’s (“Concord”) motion for summary

judgment (ECF #33).

     For the reasons stated on the record, IT IS HEREBY ORDERED as follows:

           Olympic’s motion for summary judgment (ECF #34) is

            GRANTED; and




                                     1
           Concord’s motion for summary judgment (ECF #33) is

            DENIED to the extent it seeks judgment on Sawyer’s premises

            liability claim, and GRANTED in all other respects.

      IT IS SO ORDERED.

 
                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: March 14, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 14, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
